Case: 1:20-cv-00483-DCN Doc #:1 Filed: 03/03/20 1 of 4. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
Destiny Gray Brown ) Case No.
19702 Mohawk )
Cleveland, OH 44119 ) Judge:
)
Plaintiff, ) COMPLAINT
)
-Vs- ) JURY TRIAL DEMAND
)
Forman Mills , Inc. )
1070 Thomas Busch Memorial Highway )
Pennsauken, New Jersey 08110 )
)
)
Defendant )
I.
PRELIMINARY MATTERS
L., Plaintiff, Destiny Brown brings this action against the defendant Forman Mills,

Inc. who maintains a retail store in Maple Heights, Ohio, to recover for the damages she incurred
as a result of the defendants actions and to enjoin said defendant from committing further acts of
discrimination towards disabled individuals who frequent its retail stores in violation of the
Public Accommodation Section of the American With Disability Act (hereinafter known as the
ADA) 42 U.S.C. 126 et seq. as well as the Ohio Disability Laws R.C. 4112.01 et seq. prohibiting
discrimination on the basis of disability in public accommodation facilities,

2. Jurisdiction of this court to hear and determine these claims is based on 28 U.S.C.

1331 and 1343.
Case: 1:20-cv-00483-DCN Doc #:1 Filed: 03/03/20 2 of 4. PagelD #: 2

3. A declaratory judgment is sought pursuant to 28 U.S.C. subsections 2201 and

2202.

4, Venue is proper in this court as all the acts complained of herein occurred within
the jurisdiction of this court,
Il.
Count One
American with Disabilities Act

5. Plaintiff adopts the preceding paragraphs as set out herein.

6. Plaintiff is a disabled person under the law suffering from extreme anxiety and
Post Traumatic Stress Disorder among other conditions resulting from her service in the armed
forces in both Afghanistan and Iraq.

7. The defendant owns and operates numerous apparel shops throughout the United
States including its location in Maple Heights, Ohio, which are considered public
accommodations under the law.

8. On or about May 9, 2019 plaintiff entered the defendant’s Maple Heights store
with her service and support animal (a dog) clearly identified as such, for the purpose of
shopping for merchandise sold at the store.

9. Shortly thereafter the defendant’s employees asked her to leave stating her dog
was not allowed on the premises and she would therefore have to leave.

10.‘ The plaintiff refused to leave noting the presence of the dog necessary for her well
being,the it was not causing a disturbance or threatening other patrons as it was well trained, that
it Was wearing a vest identifying its role, and further because she believed she had the right to

frequent the store with her dog pursuant to law.
Case: 1:20-cv-00483-DCN Doc #:1 Filed: 03/03/20 3 of 4. PagelD #: 3

11. When plaintiff refused to leave the premises, the local police were called and
escort her out of the store to her great embarrassment and inconvenience.

12. As aresult, the plaintiff suffered emotional damage and further aggravated her
disabilities.

I.
Ohio Discrimination Statutes

13. Plaintiff adopts the previous paragraphs in this her Second Cause of Action.

14. Jurisdiction of this state law claim is invoked pursuant to 28 U.S.C 1367.

15. The acts which plaintiff complains of are also in violation of Ohio law prohibiting
discrimination on the basis of person disability when frequenting a place of public
accommodation.

16. Pursuant to 4112.99 the plaintiff is entitled to bring a civil action for damages,
injunctive relief and any other appropriate relief where there is a violation of Chapter 4112 of the
Ohio Revised Code.

17. Defendant’s acts as set out herein were unlawful, malicious and in complete
disregard of the plaintiff's rights.

WHEREFORE, plaintiff prays under Count I of the complaint, the court order injunctive
relief preventing the defendants from violating the rights of disabled persons and allowing
service animals to enter the store to aid a disabled person in the manner as set out herein: that she

be awarded such other relief as she may be entitled under the law including reasonable attorney

fees.
Case: 1:20-cv-00483-DCN Doc #: 1 Filed: 03/03/20 4 of 4. PagelD #: 4

Under Count II she be awarded compensatory damages in the amount in excess of
$25,000.00 and punitive damages in the amount of $100,000.00 as well as such other relief
including attorney fees as she may be allowed under the law.

Respectfully submitted,

/s/ Alan I. Goodman

Alan I. Goodman (0012660)
55 Public Square, Suite 1330
Cleveland, Ohio 44113

Tele: (216) 456-2486

Fax: (216) 456-2487
agoodman@aiglaw.com

/s/ David W. Neel

David W. Neel (0033611)
David W. Neel, LLC

16781 Chagrin Blvd.
Shaker Heights, Ohio 44120
Telephone: (216) 522-0011
Telecopier: (844) 548-3570
dwneel@neellaw.com
Attorneys for Plaintiff

JURY TRIAL DEMANDED
Plaintiff requests a jury trial on all questions of fact raised by her Complaint.

Respectfully submitted,

/s/ Alan I. Goodman

Alan I. Goodman (0012660)
55 Public Square, Suite 1330
Cleveland, Ohio 44113

Tele: (216) 456-2486

Fax: (216) 456-2487
agoodman@aiglaw.com
